NUMBER 13-19-00495-CR

                              COURT OF APPEALS

                        THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


VICTOR RODRIGUEZ,                                                            Appellant,

                                           v.

THE STATE OF TEXAS,                                                           Appellee.


                        On appeal from the 399th District Court
                              of Bexar County, Texas.


                   ORDER TO FILE APPELLATE BRIEF
            Before Justices Benavides, Hinojosa, and Tijerina
                            Order Per Curiam

       This cause is before the Court on appellant’s third motion for extension of time to

file appellant’s brief in this matter. Appellant was previously granted two extensions of

time to file a brief.
       The Court, having fully examined and considered the extensions previously

granted in this cause, is of the opinion that appellant’s motion for extension of time to file

brief should be granted with order.

       Accordingly, we GRANT appellant’s motion for extension of time and ORDER

appellant to file a supplemental or amended brief on or before March 6, 2020. The Court

looks with disfavor on the delay caused by counsel’s failure to timely file a brief in this

matter.

                                                                        PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).


Delivered and filed the
25th day of February, 2020.




                                              2